Title: From James Madison to Tench Coxe, 8 January 1805 (Abstract)
From: Madison, James
To: Coxe, Tench


8 January 1805, Department of State. “I have requested the Secretary of the Treasury to remit $1144, to you, being the additional appropriation to pay for the purchase of 400 copies of the laws made by you. As in this sum is not included the expenses of boxes, porterage &c. they may be charged to the contingent fund of this Department, as may that of sending the laws to Govr. Sevier. To a contingent fund annually appropriated for the Government of the Indiana Territory, the sum paid for forwarding the trunk of stationery to Govr. Harrison will be eventually charged. It is for the Treasury Department, with which these accounts are to be settled, to pre[s]cribe the form, but it would probably be correct to make out an account against each appropriation.”
